UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7209


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JOHN JOHNSON TERRELL, II,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cr-00493-JCC-1; 1:09-cv-00846-JCC)


Submitted:   February 16, 2012            Decided:   February 12, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Johnson Terrell, II, Appellant Pro Se.      Stephen Thomas
Descano, Jr., Jenny C. Ellickson, Michael Franchak, John C.
Lynch, Karen Elisabeth Servidea, Joseph Edwin Springsteen,
OFFICE OF THE UNITED STATES ATTORNEY, William H. Jones, II,
Special Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Johnson Terrell, II, appeals the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion. *    We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district      court.          Terrell    v.   United      States,       Nos.

1:06-cr-00493-JCC-1, 1:09-cv-00846-JCC (E.D. Va. July 19, 2011).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




      *
       This court previously remanded Terrell’s § 2255 motion for
consideration in light of Holland v. Florida, 130 S. Ct. 2549
(2010).   United States v. Terrell, 405 F. App’x 731 (4th Cir.
2010) (No. 10-6886).